In this habeas corpus proceeding, in which relator appealed from-a judgment of the Supreme Court, Westchester County, entered May 26, 1972, which dismissed the writ, respondent has made a motion to dismiss the appeal on the ground it is academic, as appellant is no longer in custody. Motion granted and appeal dismissed, without costs. On February 15, 1973, relator was released from Clinton Correctional Facility by reason of the expiration of the maximum *589of Ms term. Under the circumstances, the appeal should be dismissed (People ex rel. Jones v. New York State Parole B'd., 30 N Y 2d 834). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.